12-604
         Liu v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A077 316 791
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of May, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       XIE QIAN LIU,
14                Petitioner,
15
16                       v.                                     12-604
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, New
24                                     York
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Ernesto H. Molina,
28                                     Jr., Assistant Director; Sabatino F.
29                                     Leo, Trial Attorney, Office of
 1                             Immigration Litigation, Civil
 2                             Division, United States Department
 3                             of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Xie Qian Liu, a native and citizen of the People’s

10   Republic of China, seeks review of a January 17, 2012, order

11   of the BIA, affirming the April 14, 2010, decision of

12   Immigration Judge (“IJ”) Sandy K. Hom, which denied his

13   application for relief under the Convention Against Torture

14   (“CAT”).     In re Xie Qian Liu, No. A077 316 791 (B.I.A. Jan.

15   17, 2012), aff’g No. A077 316 791     (Immig. Ct. N.Y. City

16   April 14, 2010). We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       We have reviewed the both the IJ’s and the BIA’s

19   opinions “for the sake of completeness.”     Zaman v. Mukasey,

20   514 F.3d 233, 237 (2d Cir. 2008) (per curiam).     The

21   applicable standards of review are well-established.     See

22   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

23   510, 513 (2d Cir. 2009).

24



                                     2
 1       The agency did not err in concluding that Liu failed to

 2   establish a likelihood that he would be tortured by or with

 3   the consent or acquiescence of the Chinese government.        See

 4   8 C.F.R. § 1208.18(a)(1); see also Khouzam v. Ashcroft, 361

 5   F.3d 161, 168-71 (2d Cir. 2004).   Liu alleged that he feared

 6   that smugglers who had helped him illegally depart China

 7   would torture him, and that the Chinese government would

 8   torture him for having departed China illegally.     As the

 9   agency found, however, Liu’s admission that neither he nor

10   his family had ever been threatened by the smugglers to whom

11   he allegedly owed money, as well as Liu’s failure to provide

12   any particularized evidence to corroborate that he still

13   owed an outstanding debt to the smugglers, undermined his

14   claim that he would more likely than not be tortured by the

15   smugglers upon his return to China.   See 8 C.F.R.

16   § 1208.16(c)(3)(i) (“In assessing whether it is more likely

17   than not that an applicant would be tortured . . . all

18   evidence relevant to the possibility of future torture shall

19   be considered, including, but not limited to . . .

20   [e]vidence of past torture inflicted upon the applicant.”).

21       Furthermore, the agency reasonably found that the 2007

22   U.S. Department of State Profile of Asylum Claims did little


                                  3
 1   to reinforce Liu’s claimed fear of future torture, as it

 2   indicated that the Chinese government rarely imposes

 3   excessive fines or physically abuses individuals who have

 4   departed the country illegally.   Moreover, as the IJ found,

 5   the Canadian Immigration and Refugee Board report did not

 6   establish that the Chinese government would acquiesce in any

 7   actions by the smugglers against Liu for failing to pay the

 8   alleged debt, as the report indicated that Chinese

 9   authorities prosecute smugglers and officials who are found

10   to have collaborated with smugglers.   See 8 C.F.R.

11   § 1208.18(a)(1) (requiring torture cognizable under CAT to

12   be “inflicted by or at the instigation of or with the

13   consent or acquiescence of a public official or other person

14   acting in an official capacity”); see also Khouzam, 361 F.3d

15   at 170–71.   Finally, contrary to Liu’s argument, a

16   reasonable fact-finder would not be compelled to conclude

17   that the agency ignored any material evidence that he

18   submitted.   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

19   315, 338 n. 17 (2d Cir. 2006) (noting that this Court will

20   “presume” that the agency “has taken into account all of the

21   evidence before [it], unless the record compellingly

22   suggests otherwise”); Wei Guang Wang v. BIA, 437 F.3d 270,

23   275 (2d Cir. 2006).

                                   4
 1       For the foregoing reasons, the petition for review is

 2   DENIED.   As we have completed our review, any stay of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DISMISSED as moot.    Any pending request for

 6   oral argument in this petition is DENIED in accordance with

 7   Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    5